IN THE SUPREME COURT OF THE STATE OF DELAWARE


FRANCISCO LANZO,                              §
                                              §     No. 618, 2014
         Defendant Below,                     §
         Appellant,                           §
                                              §     Court Below – Superior Court
         v.                                   §     of the State of Delaware in
                                              §     and for New Castle County
STATE OF DELAWARE,                            §
                                              §     Criminal ID No. 1310018207
         Plaintiff Below,                     §
         Appellee.                            §

                             Submitted: August 26, 2015
                              Decided: August 28, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

         This 28th day of August 2015, upon consideration of the parties’ briefs

and the record below, it appears to this Court that:

         (1)     Francisco Lanzo pled guilty to conspiracy in the second degree,

aggravated possession, and two counts of drug dealing in a Tier 4 quantity

on July 22, 2014. 1 The Superior Court sentenced Lanzo on October 24,

2014 to five years at Level V for the first count of drug dealing in a Tier 4

quantity, ten years at Level V, suspended after three years for seven years at

level IV, suspended after six months for eighteen months at Level III for the

1
    App. to Opening Br. at 13-19 (Plea Colloquy).
second count of drug dealing in a Tier 4 quantity, two years at Level V for

aggravated possession, and two years at Level V, suspended for one year at

Level II for conspiracy in the second degree. 2

       (2)    Lanzo appeals his sentence. He argues the Superior Court’s

sentencing decision violated the double jeopardy protections of the Fifth

Amendment to the United States Constitution by imposing upon Lanzo

multiple punishments for the same offense. 3 Specifically, he contends the

Fifth Amendment requires that his conviction on Count I of the indictment

for drug dealing in a Tier 4 quantity, and his conviction on Count II for

aggravated possession, be merged for purposes of sentencing. 4

       (3)    Lanzo did not raise his double jeopardy argument in the court

below. We therefore review only for plain error.5 It is well established that

a voluntary guilty plea waives any claim of a double jeopardy violation.6

Lanzo knowingly and voluntarily pled guilty to all of the foregoing offenses.


2
  App. to Opening Br. at 30 (Sentencing Transcript).
3
  Opening Br. at 8-11. The Double Jeopardy Clause of the Fifth Amendment “guarantees
three protections. ‘It protects against a second prosecution for the same offense after
acquittal. It protects against a second prosecution for the same offense after conviction.
And it protects against multiple punishments for the same offense.’” Chao v. State, 604
A.2d 1351, 1360 (Del. 1992) (quoting State v. Cook, 600 A.2d 352, 354 (Del. 1991)).
4
  Opening Br. at 8-11.
5
  Williams v. State, 796 A.2d 1281, 1284 (Del. 2002).
6
  Melton v. State, 74 A.3d 654, 2013 WL 4538071, at *1 (Del. Aug. 22, 2013) (Table);
Roten v. State, 70 A.3d 206, 2011 WL 6916540, at *1 (Del. Dec. 28, 2011) (Table);
Benge v. State, 945 A.2d 1099, 1101 (Del. 2008); Bowers v. State, 933 A.2d 1249, 2007
WL 2359553, at *1 (Del. Aug. 20, 2007) (Table) (citing Downer v. State, 543 A.2d 309,
312-13 (Del. 1988)).

                                            2
He does not claim otherwise. Lanzo also understood that, according to his

plea agreement, the State’s sentence recommendation would be the same,

regardless of the makeup of the final charges in the plea agreement. Lanzo

has failed to meet his burden of proving plain error.

      NOW, THEREFORE IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                     Justice




                                      3